Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of April 25, 2012
by and between RXi Pharmaceuticals Corporation (the “Company”), a Delaware
corporation, and Geert Cauwenbergh, Ph.D., (the “Executive”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in that
certain Securities Purchase Agreement by and among Tang Capital Partners, LP,
RTW Investments, LLC, the Company and Galena Biopharma, Inc., dated as of
September 24, 2011 (the “Securities Purchase Agreement”).

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment as the
Company’s President and Chief Executive Officer.

2. Term. Subject to earlier termination as hereinafter provided, the Executive’s
employment shall commence on the Closing Date, as such term is defined in the
Securities Purchase Agreement (the “Effective Date”), and shall continue until
terminated pursuant to Section 5 hereof (the “Term”).

3. Capacity and Performance.

(a) During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates as may be reasonably designated from time to time by the Board of
Directors of the Company (the “Board”) or by its chairman or other designee. The
Executive’s office shall be located at the Company’s principal place of
business.

(b) During the Term, the Executive shall devote his full business time and his
best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the Term, except as may
be expressly approved in advance by the Board in writing. Notwithstanding the
foregoing, the Executive may serve on the boards of directors of: (i) up to two
industry groups, such as BioNJ or BIO; and (ii) other companies (excluding
industry groups) that are not Competitive (with the boards described in this
clause (ii) referred to hereinafter as the “Other Company Boards”); provided
that: (A) commencing three months after the Effective Date, the Executive may
serve on no more than three Other Company Boards; and (B) commencing six months
after the Effective Date, the Executive may serve on no more than two Other
Company Boards.

(c) During the Term, the Executive shall serve as a member of the Board. The
Executive shall tender his resignation from the Board upon termination of his
employment for any reason, and Executive’s execution of this Agreement shall
constitute his conditional resignation from the Board pursuant to this
Section 3(c).



--------------------------------------------------------------------------------

4. Compensation and Benefits. As compensation for all services performed by the
Executive during the Term and subject to the Executive’s performance of his
duties and obligations to the Company and its Affiliates, pursuant to this
Agreement or otherwise, the Company shall provide the Executive with the
following compensation and benefits:

(a) Base Salary and Bonus.

(i) During the Term, the Company shall pay the Executive a base salary at the
rate of $360,000 per annum, payable in accordance with the payroll practices of
the Company for its executives and subject to adjustment from time to time by
the Board, in its sole discretion, subject to the Executive’s rights under
Section 5(e)(ii) (such base salary, as from time to time adjusted, the “Base
Salary”).

(ii) The Executive shall be eligible to receive an annual performance bonus, to
be awarded at the discretion of the Compensation Committee of the Board (the
“Compensation Committee”), for the achievement of certain Company and Executive
performance goals, which goals will be established annually by the Compensation
Committee. The target bonus for achieving these goals shall be equal to fifty
(50%) percent of the Base Salary.

(b) Stock Options. On the day that is thirty calendar days following the later
of: (i) the Effective Date; or (ii) the day when the Company’s common stock is
listed for trading or quotation, as the case may be, on any Trading Market; the
Company shall grant to the Executive an option to purchase shares of common
stock of the Company in an amount equal to 4% of the outstanding common stock as
of such grant date (calculated on a fully-diluted, as-converted basis), which
option shall be exercisable at the fair market value of the common stock on the
grant date (the “Option”). The Option shall vest and become exercisable with
respect to one-quarter of the underlying shares on the first anniversary of the
Effective Date, and then with respect to 1/48th of the underlying shares monthly
thereafter over the next three years, such that the Option is fully vested on
the fourth anniversary of the Effective Date; provided that the Executive
remains in the employ of the Company through each such vesting date. The Option
shall have a term of ten years and shall be subject to the terms and conditions
of the RXi Pharmaceuticals Corporation 2012 Long Term Incentive Plan.

(c) Paid Time Off. During the Term, the Executive shall be entitled to earn paid
time off at the rate of 20 days per year. Paid time off, which may be taken for
any reason including vacation, sick leave and personal leave, may be taken at
such times and intervals as shall be determined by the Executive, subject to the
reasonable business needs of the Company. Paid time off shall otherwise be
governed by the policies of the Company, as in effect from time to time. The
number of paid “time off” days will accrue per pay period and will stop accruing
once 20 days have been accrued (with such accrual to recommence once the number
of paid “time off” days accrued by the Executive drops below 20 days). The
Executive may take paid time off even if his number of accrued paid time off
days is insufficient to cover such days, so long as the Executive’s negative
paid time off balance does not exceed a balance of 7 days. Notwithstanding the
foregoing, in the event that the Executive’s employment is terminated while the
Executive has a negative time off balance, the Executive shall be liable to the
Company for the value of such negative balance, which may be deducted from his
Final Compensation.

 

2



--------------------------------------------------------------------------------

(d) Other Benefits. During the term hereof, the Executive shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for employees of the Company generally, except to the extent any such employee
benefit plan is in a category of benefit otherwise provided to the Executive
(e.g., a severance pay plan). Such participation shall be subject to the terms
of the applicable plan documents and generally applicable Company policies. The
Company may alter, modify, add to or delete its employee benefit plans at any
time as it, in its sole judgment, determines to be appropriate, without recourse
by the Executive. To the extent permissible under applicable state law, the
Executive may elect, in lieu of participating in certain of the Company’s health
benefit plans, to receive cash payments equal to the amount that the Company
would have paid on the behalf of the Executive for his participation in such
plan.

(e) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit and other restrictions on such expenses set by the Board
and to such reasonable substantiation and documentation as may be specified by
the Company from time to time.

(f) Housing Allowance. For a period of up to 2 years from the Effective Date,
the Company shall reimburse the Executive for his temporary housing costs in the
greater Boston area, in an amount up to $3,000 per month. This amount will be
paid to the Executive monthly, upon receipt by the Company of substantiation and
documentation as may be specified by the Company from time to time.

5. Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the Term, the
Executive’s employment shall immediately and automatically terminate. In such
event, the Company shall pay any Final Compensation (as defined below) to the
Executive’s designated beneficiary or, if no beneficiary has been designated by
the Executive in writing, to his estate.

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled through any
illness, injury, accident or condition of either a physical or psychological
nature and, as a result, is unable to perform substantially all of his duties
and responsibilities hereunder, notwithstanding the provision of any reasonable
accommodation, for a total of ninety (90) days, whether or not consecutive,
during any period of three hundred and sixty-five (365) consecutive calendar
days. In the event of such termination, the Company shall have no further
obligation to the Executive, other than for payment of Final Compensation.

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance

 

3



--------------------------------------------------------------------------------

with Section 4(a) and benefits in accordance with Section 4(d), to the extent
permitted by the then-current terms of the applicable benefit plans, until the
Executive becomes eligible for disability income benefits under the Company’s
disability income plan or until the termination of his employment, whichever
shall first occur.

(iii) While receiving disability income payments under the Company’s disability
income plan, the Executive shall not be entitled to receive any Base Salary
under Section 4(a) hereof, but shall continue to participate in Company benefit
plans in accordance with Section 4(d) and the terms of such plans, until the
termination of his employment.

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon written notice to the Executive
setting forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute “Cause” for
termination:

(i) The Executive’s repeated failure or repeated refusal to perform (other than
by reason of disability), or gross negligence in the performance of, his
material duties and responsibilities to the Company or any of its Affiliates;

(ii) Material breach by the Executive of any provision of this Agreement or any
other agreement with the Company or any of its Affiliates; provided that the
first occurrence of any particular breach shall not constitute Cause unless the
Executive has failed to cure such breach within ten days after receiving written
notice from the Board stating the nature of such breach;

(iii) The Executive’s conviction of, or plea of guilty or nolo contendere to,
any felony;

(iv) The Executive’s act of fraud;

(v) The Executive’s act or omission that, in the reasonable determination of the
Company, indicates alcohol or drug abuse by the Executive; or

(vi) The Executive’s act or personal conduct that, in the judgment of the Board
(or a committee of the Board), gives rise to a material risk of liability of the

 

4



--------------------------------------------------------------------------------

Executive or the Company under federal or applicable state law for
discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for Final Compensation.

(d) By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon written
notice to the Executive.

(i) In the event of such termination without Cause, in addition to Final
Compensation, subject to Section 5(d)(iii) and provided that no benefits are
payable to the Executive under a separate severance agreement as a result of
such termination, then monthly during the period of six months following the
date of termination, the Company shall continue to pay the Executive the Base
Salary at the rate in effect on the date of termination and, subject to any
employee contribution applicable to the Executive on the date of termination,
shall continue to contribute (on a taxable basis) to the premium cost of the
Executive’s participation in the Company’s group medical and dental plans
(unless prohibited by law), provided that the Executive is entitled to continue
such participation under applicable law and plan terms.

(ii) Notwithstanding and in lieu of the compensation set forth in
Section 5(d)(i), in the event of a termination without Cause within 12 months
following a Change of Control, in addition to Final Compensation, subject to
Section 5(d)(iii) and provided that no benefits are payable to the Executive
under a separate severance agreement as a result of such termination, then:
(A) monthly during the period of 12 months following the date of termination,
the Company shall continue to pay the Executive the Base Salary at the rate in
effect on the date of termination; (B) the vesting of the Executive’s
outstanding equity awards granted by the Company shall accelerate so that such
awards are fully vested and exercisable upon such termination; and (C) subject
to any employee contribution applicable to the Executive on the date of
termination, shall continue to contribute (on a taxable basis) to the premium
cost of the Executive’s participation in the Company’s group medical and dental
plans (unless prohibited by law), provided that the Executive is entitled to
continue such participation under applicable law and plan terms. For purposes of
this Agreement, “Change in Control” shall mean: (x) an acquisition of any
securities of the Company (the “Securities”) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) (“Beneficial Ownership”) of 50% or more of the
shares of the Company’s common stock (as determined on a fully-diluted,
as-converted basis) without the approval of the Board; (y) a merger or
consolidation in which holders of the Capital Stock immediately prior to such
transaction hold or are entitled to acquire, immediately after the consummation
of the merger or consolidation, less than 50% of the surviving entity’s common
stock (as determined on a fully-diluted, as-converted basis); or (z) the sale of
all or substantially all of the Company’s assets. For purposes of this

 

5



--------------------------------------------------------------------------------

Section 5(d)(ii), “Capital Stock” shall mean the Company’s common stock and any
other Company securities that are convertible into or exercisable for the
Company’s common stock.

(iii) Any obligation of the Company to the Executive hereunder, other than for
Final Compensation, is conditioned on the Executive signing a timely and
effective release of claims in the form provided by the Company (the “Employee
Release”) and delivering it to the Company by the deadline specified therein,
and the Employee Release taking effect by its terms, within 60 calendar days
following the date his employment terminates. Any severance payments to which
the Executive is entitled hereunder shall be payable in accordance with the
normal payroll practices of the Company, with the first payment, which shall be
retroactive to the day immediately following the date the Executive’s employment
is terminated, being due and payable on the Company’s next regular payday for
executives that follows the expiration of 30 calendar days from the date the
Executive’s employment terminates. The release of claims required for separation
benefits in accordance with this Section 5(d)(iii) creates legally binding
obligations on the part of the Executive and the Company and its Affiliates
therefore advise the Executive to seek the advice of an attorney before signing
it.

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason by: (A) providing notice to the Company specifying in
reasonable detail the condition giving rise to the Good Reason no later than 30
days following the occurrence of that condition; (B) providing the Company a
period of 30 days to remedy the condition and so specifying in the notice; and
(C) terminating his employment for Good Reason within 30 days following the
expiration of the period to remedy if the Company fails to remedy the condition.
The following, occurring without the Executive’s consent, shall constitute “Good
Reason” for termination by the Executive:

(i) a material reduction of the Executive’s regular responsibilities from those
typically assigned to a President and Chief Executive Officer of a similarly
situated biotechnology company;

(ii) a reduction in the Base Salary set forth in Section 4 hereof by more than
10% in any calendar year, unless such reduction is in proportion with any
Company-wide reductions in base salary for all executive officers of the
Company;

(iii) the Company’s breach of any material term of the Agreement; provided that
the first occasion of any particular breach shall not constitute such Good
Reason unless the Company has failed to cure such breach within 60 days after
receiving written notice from the Executive stating the nature of such breach;
or

(iv) Relocation of the Company’s principal executive offices of a distance in
excess of 50 miles from its location at the Effective Date.

In the event of a termination of employment in accordance with this
Section 5(e), the Executive will be entitled to receive the same pay and
benefits he would have been entitled to receive had

 

6



--------------------------------------------------------------------------------

he been terminated by the Company other than for Cause in accordance with
Section 5(d) above; provided that the Executive satisfies all conditions to such
entitlement, including without limitation the signing of the Employee Release as
set forth in Section 5(d).

(f) Timing of Payments and Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if at the time
of the Executive’s termination of employment, the Executive is a “specified
employee,” as defined below, any and all amounts payable under this Section 5 on
account of such separation from service that would (but for this provision) be
payable within six months following the date of termination, shall instead be
paid on the next business day following the expiration of such six (6) month
period or, if earlier, upon the Executive’s death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A of the Internal Revenue Code (“Section 409A”).

(ii) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(iii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(iv) The Executive’s right to reimbursement for business expenses hereunder
shall be subject to the following additional rules: (i) the amount of expenses
eligible for reimbursement during any calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year;
(ii) reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursement is not subject to liquidation or exchange for any other
benefit.

(v) In no event shall the Company have any liability relating to any payment or
benefit under this Agreement failing to comply with, or be exempt from, the
requirements of Section 409A.

(g) Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the term or otherwise, then such employment shall be at
will.

 

7



--------------------------------------------------------------------------------

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment hereunder:

(a) The Company shall pay to the Executive: (i) any Base Salary earned but not
paid during the final payroll period of the Executive’s employment through the
date of termination; (ii) pay for any paid time off earned but not used through
the date of termination; (iii) any bonus compensation awarded for the year
preceding that in which termination occurs, but unpaid on the date of
termination; and (iv) any business expenses incurred by the Executive but
un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within 60 days of
termination and that such expenses are reimbursable under Company policy (all of
the foregoing, “Final Compensation”). The Company shall have no further
obligation to the Executive hereunder. Any Base Salary or pay for earned but
unused paid time off shall be payable at the time provided by applicable law.
Any bonus due for the preceding year shall be payable at the time provided for
at the time such bonus is awarded. Any business expenses shall be payable not
later than 90 days following the date of termination.

(b) Payment by the Company of Final Compensation and any Base Salary and
contributions to the cost of the Executive’s continued participation in the
Company’s group health and dental plans that may be due the Executive in each
case under the applicable termination provision of Section 5 shall constitute
the entire obligation of the Company to the Executive hereunder. The Executive
shall promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to Section 5(d) hereof.

(c) Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment without regard to any continuation of
Base Salary or other payment to the Executive following such date of
termination.

(d) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 7, 8 and 9 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) hereof is
expressly conditioned upon the Executive’s continued full performance of
obligations under Sections 7, 8 and 9 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d), no compensation is earned after
termination of employment.

7. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates and that the Executive may learn
of Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall not disclose to any Person or use,
other than as required by applicable law or for the proper

 

8



--------------------------------------------------------------------------------

performance of his duties and responsibilities to the Company and its
Affiliates, any Confidential Information obtained by the Executive incident to
his employment or other association with the Company or any of its Affiliates.
The Executive understands that this restriction shall continue to apply after
his employment terminates, regardless of the reason for such termination. The
confidentiality obligation under this Section 7 shall not apply to information
which is generally known or readily available to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of the
Executive or any other person having an obligation of confidentiality to the
Company or any of its Affiliates.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. The Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in the Executive’s possession or control.

8. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company. The Executive’s obligation to assist the Company in
obtaining and enforcing patents for Intellectual Property in any and all
countries shall continue beyond the termination of the Executive’s employment
with the Company, but the Company shall compensate the Executive at a
reasonable, standard hourly rate following such termination for time directly
spent by Executive at the Company’s request for such assistance.

9. Restricted Activities. The Executive agrees that the following restrictions
on his activities during and after his employment are necessary to protect the
good will, Confidential Information, trade secrets and other legitimate
interests of the Company and its Affiliates:

(a) During the Term, the Executive will not undertake any outside activity,
whether or not Competitive with the business of the Company or its Affiliates
that could reasonably give rise to a conflict of interest or otherwise interfere
with his duties and obligations to the Company or any of its Affiliates.

(b) During the Term and for the Restricted Period (defined below), the Executive
shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise: (i) engage in any
Competitive activity within the United States or any other country in which the
Company has conducted discovery, development or

 

9



--------------------------------------------------------------------------------

commercialization activities for any Product or has sought patent protection for
any Product, in either case as of the date of such termination; or
(ii) undertake any planning for any Competitive business. Specifically, but
without limiting the foregoing, the Executive agrees not to engage in any manner
in any activity that is directly or indirectly Competitive or potentially
Competitive and further agrees not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
Competitive. The foregoing, however, shall not prevent the Executive’s passive
ownership of one percent (1%) or less of the equity securities of any publicly
traded company. For purposes of this Agreement: (A) the “Restricted Period”
shall be the six months following the date of termination; and (B) the term
“Competitive” shall mean either (i) the discovery, development or
commercialization of any therapeutics or diagnostics utilizing any technology
relating to the interference of RNA or otherwise relating to the expression, or
non-expression, of targeted genes or genetic pathways; or (ii) the discovery,
development or commercialization of any: (1) Products; or (2) drug or drug
candidates for the same biological target or for the treatment of the same
diseases, disorders or conditions targeted by any Product.

(c) During the Restricted Period, the Executive will not directly or indirectly
(a) solicit or encourage any customer of the Company or any of its Affiliates to
terminate or diminish its relationship with them; or (b) seek to persuade any
such customer or prospective customer of the Company or any of its Affiliates to
conduct with anyone else any business or activity which such customer or
prospective customer conducts or could conduct with the Company or any of its
Affiliates; provided that these restrictions shall apply (y) only with respect
to those Persons who are or have been a customer of the Company or any of its
Affiliates at any time within the immediately preceding two-year period or whose
business has been solicited on behalf of the Company or any of the Affiliates by
any of their officers, employees or agents within said two year period, other
than by form letter, blanket mailing or published advertisement; and (z) only if
the Executive has performed work with such Person during his employment with the
Company or one of its Affiliates or been introduced to, or otherwise had contact
with, such Person as a result of his employment or other associations with the
Company or one of its Affiliates or has had access to Confidential Information
which would assist in the Executive’s solicitation of such Person.

(d) During the Restricted Period, the Executive will not, and will not assist
any other Person to (a) hire or solicit for hiring any employee of the Company
or any of its Affiliates or seek to persuade any employee of the Company or any
of its Affiliates to discontinue employment; or (b) solicit or encourage any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish its relationship with them. For the purposes
of this Agreement, an “employee” of the Company or any of its Affiliates is any
person who was such at any time within the preceding two years.

10. Notification Requirement. Until 45 days after the conclusion of the
Restricted Period, the Executive shall give notice to the Company of each new
business activity he undertakes, at least ten days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
the Company with such other pertinent information concerning such business
activity as

 

10



--------------------------------------------------------------------------------

the Company may reasonably request in order to determine the Executive’s
continued compliance with his obligations under Sections 7, 8 and 9 hereof.

11. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the good will,
Confidential Information, trade secrets and other legitimate interests of the
Company and its Affiliates; that each and every one of those restraints is
reasonable in respect to subject matter, length of time and geographic area; and
that these restraints, individually or in the aggregate, will not prevent him
from obtaining other suitable employment during the period in which the
Executive is bound by these restraints. The Executive further agrees that he
will never assert, or permit to be asserted on his behalf, in any forum, any
position contrary to the foregoing. The Executive further acknowledges that,
were he to breach any of the covenants contained in Sections 7, 8 or 9 hereof,
the damage to the Company would be irreparable. The Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by the Executive of any of said covenants, without having to
post bond and to recover its reasonable attorneys’ fees and costs incurred in
securing such relief. The Executive agrees that the Restricted Period shall be
tolled, and shall not run, during any period of time in which he is in violation
of the terms thereof, in order that the Company and its Affiliates shall have
all of the agreed-upon temporal protection recited herein. The parties further
agree that, in the event that any provision of Section 7, 8 or 9 hereof shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

13. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.

(b) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part

 

11



--------------------------------------------------------------------------------

or not, which, if disclosed by the Company or any of its Affiliates would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates; (ii) the Products; (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates; (iv) the
identity and special needs of the customers of the Company and its Affiliates;
and (v) the people and organizations with whom the Company and its Affiliates
have business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the Company or any
of its Affiliates has received, or may receive hereafter, belonging to customers
or others with any understanding, express or implied, that the information would
not be disclosed.

(c) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six months
immediately following termination of his employment that relate to either the
Products or any prospective activity of the Company or any of its Affiliates or
that make use of Confidential Information or any of the equipment or facilities
of the Company or any of its Affiliates.

(d) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(e) “Products” mean all products and product candidates planned, researched,
developed, tested, manufactured, sold, licensed, leased or otherwise distributed
or put into use by the Company or any of its Affiliates, together with all
related services provided or planned by the Company or any of its Affiliates,
during the Executive’s employment with the Company or any of its Affiliates.

(f) “Trading Market” means the OTC Bulletin Board or the Pink Sheets, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the
New York Stock Exchange, the NYSE Amex or any of the markets operated by the OTC
Markets Group, Inc., or any successor markets thereto.

14. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

15. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Executive is transferred to a position with
any of the Affiliates or in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all

 

12



--------------------------------------------------------------------------------

or substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chairman of the Board, or to such other address as either party
may specify by notice to the other actually received.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment with the Company, other than any obligations owed to the
Company or its predecessor with respect to confidentiality, non-competition,
intellectual property, and proprietary information, all of which shall continue
in force.

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. Governing Law. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof.

[Signature page follows immediately.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY /s/ Geert Cauwenbergh     By:   /s/ Mark J. Ahn
Dr. Geert Cauwenbergh      

Mark J. Ahn, Ph.D.

President and Chief Financial Officer

 

 

[Signature Page to Geert Cauwenbergh Employment Agreement]

 

14